           Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 1 of 16



 1 JACOBSON LAW FIRM
     2730 EAST BROADWAY BLVD., SUITE 160
 2 TUCSON, ARIZONA 85716
     TELEPHONE (520) 885-2518
 3 FACSIMILE (520) 844-1011
 4 jeff@jhj-law.com
   Jeffrey H. Jacobson, SB#019502
 5 Attorney for Plaintiff
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8 CARRIE FERRARA CLARK,                               Case No. 4:14-CV-02543-TUC-CKJ
 9                    Plaintiff,
                                                       STIPULATION REGARDING
10                                                     PRELIMINARY JURY
     vs.
11                                                     INSTRUCTIONS
     CITY OF TUCSON,
12
                      Defendant.                       Hon. Cindy K. Jorgenson
13
14           Counsel for the parties, having met and conferred, in addition to the preliminary jury
15 instructions reviewed at the Pretrial Conference on March 19, 2019, submit the attached
16 stipulated Preliminary Jury Instructions to be used at trial.
17
18 DATED this 28 day of March, 2019.
                th



19    MICHAEL G. RANKIN                         JACOBSON LAW FIRM
20    City Attorney

21                                               s/Jeffrey H. Jacobson
      s/ Renee Waters_______                    Jeffrey H. Jacobson
      Renee Waters                              Attorney for Plaintiff
22    Principal Assistant City Attorney
23
24
25
26

                                                   1
         Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 2 of 16



1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on March 28, 2019, I electronically transmitted the attached
3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
4 Notice of Electronic Filing to the following CM/ECF registrants:
5
     Michelle Saavedra
6    Renee Waters
     Principal Assistant City Attorneys
7    Office of the City Attorney, Civil Division
     255 West Alameda, 7th Floor
8
     Tucson, Arizona 85701
9    Attorneys for Defendant

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                   2
     Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 3 of 16



1
2
3
4       MODEL NINTH CIRCUIT INSTRUCTIONS
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                       3
       Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 4 of 16



1       10.1 CIVIL RIGHTS - TITLE VII - DISPARATE TREATMENT - WHEN
       EVIDENCE SUPPORTS “SOLE REASON” OR “MOTIVATING FACTOR”
2
3        Plaintiff has brought a claim of employment discrimination against the Defendant.
  Plaintiff claims that her sex was either the sole reason or a motivating factor for the
4 Defendant’s decision to take an adverse employment action against her.
5       Defendant denies that Plaintiff’s sex was either the sole reason or a motivating factor
  for any of its actions and further claims the Defendant’s actions were based on lawful
6
  reasons.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                4
        Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 5 of 16



 1        10.2 CIVIL RIGHTS - TITLE VII - DISPARATE TREATMENT - “SOLE
                   REASON” - ELEMENTS AND BURDEN OF PROOF
 2
 3        As to the Plaintiff’s claim that her sex was the sole reason for the any of the
   Defendant’s adverse employment actions, Plaintiff has the burden of proving both of the
 4 following elements by a preponderance of the evidence:
 5      1. Plaintiff was subject to an adverse employment action by the defendant; and
 6
        2. the Plaintiff was subjected to an adverse employment action solely because of the
 7         Plaintiff’s sex.

 8        If you find that the Plaintiff has proved both of these elements, your verdict should
   be for the Plaintiff. If, on the other hand, the Plaintiff has failed to prove either of these
 9
   elements, your verdict should be for the Defendant.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                  5
        Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 6 of 16



 1   10.3 CIVIL RIGHTS - TITLE VII - DISPARATE TREATMENT - “MOTIVATING
                  FACTOR” - ELEMENTS AND BURDEN OF PROOF
 2
 3       As to Plaintiff’s claim that her sex was a motivating factor for Defendant’s adverse
   employment actions, Plaintiff has the burden of proving both of the following elements by a
 4 preponderance of the evidence:
 5     1. Plaintiff was subject to an adverse employment action by the defendant; and
 6
       2. Plaintiff’s sex was a motivating factor in Defendant’s adverse employment action
 7        against the Plaintiff.

 8         If you find that Plaintiff has failed to prove either of these elements, your verdict
   should be for Defendant. If the Plaintiff has proved both of these elements, the Plaintiff is
 9
   entitled to your verdict, even if you find that the Defendant’s conduct was also motivated
10 by a lawful reason. If, however, the Defendant proves by a preponderance of the evidence
   that the defendant would have made the same decision even if the Plaintiff’s sex had played
11 no role in the employment decision, your verdict should be for the Defendant.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                 6
         Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 7 of 16



 1   10.8 CIVIL RIGHTS - TITLE VII – RETALIATION - ELEMENTS AND BURDEN
                                    OF PROOF
 2
 3        The Plaintiff seeks damages against the defendant for retaliation. The Plaintiff has
   the burden of proving each of the following elements by a preponderance of the evidence:
 4     1. The Plaintiff:

 5         participated in an activity protected under federal law
 6         or
 7         opposed an unlawful employment practice; and

 8      2. Defendant subjected Plaintiff to an adverse employment action; and
 9
        3. Plaintiff was subjected to the adverse employment action because of her
10         participation in a protected activity and/or opposition to an unlawful employment
           practice.
11
          A Plaintiff is “subjected to an adverse employment action” because of her
12 participation in a protected activity and/or opposition to an unlawful employment practice if
13 the adverse employment action would not have occurred but for that participation and/or
   opposition.
14
          If you find that the Plaintiff has proved all three of these elements, your verdict
15 should be for the Plaintiff. If, on the other hand, the Plaintiff has failed to prove any of these
16 elements, your verdict should be for the Defendant.
17
18
19
20
21
22
23
24
25
26

                                                    7
     Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 8 of 16



1
2
3
4
5
6
7
          NON-PATTERN JURY INSTRUCTIONS
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                       8
       Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 9 of 16



1                  Title VII - Pregnancy and Related Medical Conditions
2        Under federal law, the term “sex” includes, but is not limited to, pregnancy,
3 childbirth, and medical conditions related to pregnancy and childbirth, such as breast
  feeding. The law also provides that “women affected by pregnancy, childbirth, or related
4 medical conditions shall be treated the same for all employment-related purposes as other
  persons not so affected but similar in their ability or inability to work.”
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                              9
        Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 10 of 16



 1              Fair Labor Standards Act (FLSA) – Retaliation – 29 U.S.C. § 215
 2         In this case, Plaintiff claims that Defendant retaliated against her because she took
 3 steps  to  enforce her lawful rights under the Fair Labor Standards Act (FLSA) which
   requires Defendant to provide a place, other than a bathroom, that is shielded from view and
 4 free from intrusion from coworkers and the public, which could be used by her to express
   breast milk.
 5
           Laws that prohibit discrimination in the workplace also prohibit an employer from
 6
   taking any retaliatory action against an employee because the employee has participated in
 7 an activity protected under federal law, that is asserting rights or making discrimination
   complaints, or by opposing an unlawful employment practice, that is, failing to provide a
 8 space, that complies with federal law, to express her breast milk.
 9
            An employee may make a discrimination complaint as a means to enforce what she
10   believed in good faith to be her lawful rights. So, even if a complaint of discrimination
     against an employer is later found to be invalid or without merit, the employee cannot be
11   penalized in retaliation for having made such a complaint if you find that the employee
     made the complaint as a means of seeking to enforce what the employee believed in good
12   faith to be her lawful rights. To establish “good faith,” however, it is insufficient for
13   Plaintiff merely to allege that her belief in this regard was honest and bona fide; the
     allegations and the record must also establish that the belief, though perhaps mistaken, was
14   objectively reasonable.
15       To succeed on her claims, Plaintiff must prove each of the following facts by a
16 preponderance of evidence:
17      1. Plaintiff participated in an activity protected under federal law, that is, asserting her
           rights or filing a discrimination complaint
18
           or
19
           Plaintiff opposed an unlawful employment practice, that is, failing to provide a space
20         to express her breast milk that complied with federal law; and

21      2. Defendant then subjected Plaintiff to an adverse employment action; and
22
        3. Defendant took the adverse employment action because of Plaintiff’s participation in
23         a protected activity or opposition to an unlawful employment practice.

24
25
26

                                                  10
        Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 11 of 16



 1                         Protected Activity – Participation – Defined
 2         An action is “protected activity” if it was based on Plaintiff’s good-faith, reasonable
 3 belief that the Defendant discriminated against her because of her sex. Plaintiff had a “good
   faith” belief if she honestly believed that the Defendant discriminated against her because
 4 of her sex.
 5         Protected activities include making a charge of discrimination or retaliation, or
   testifying, assisting or otherwise participating in any manner in her own charge of
 6
   discrimination or retaliation, investigation, proceeding, or hearing under Title VII.
 7
           Plaintiff had a “reasonable” belief if a reasonable person would, under the
 8 circumstances, believe that the City of Tucson discriminated against her because of her sex.
   Plaintiff does not have to prove that the City of Tucson actually discriminated against her
 9
   because of her sex. But she must prove that she had a good-faith, reasonable belief that the
10 City of Tucson did so.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                 11
       Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 12 of 16



1       Protected Activity – Opposition (Mistaken but Reasonable Good Faith Belief)
2        Plaintiff Carrie Clark’s activity in opposing a practice she believed to be unlawful
3 under either Title VII or the FLSA is protected activity even if it is based on a mistaken but
  reasonable good faith belief that the City of Tucson discriminated against her on the basis
4 of sex and retaliated against her.
5        In this case, Plaintiff asserts that she opposed a practice she believed unlawful when
  she repeatedly opposed being assigned to stations that did not have a lactation space,
6
  shielded from view and free from intrusion.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                12
       Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 13 of 16



1                                  Motivating Factor – Defined
2        Plaintiff is not required to prove that her sex was the sole or exclusive motivating
3 factor for  the Defendant’s decisions or even the primary motivation for the Defendant’s
  decisions. Plaintiff is also not required to prove that all of the Defendant’s stated reasons for
4 the decisions were false. Plaintiff must prove that her sex was a motivating factor. That is,
  Plaintiff’s sex was a factor that made a difference in the Defendant’s actions and decisions
5 involving Plaintiff’s employment.
6
         In determining whether Plaintiff’s sex was a “motivating factor” in the Defendant’s
7 actions and decisions involving Plaintiff’s employment, you may consider any statements
  made or acts done or admitted by the Defendant, and all other facts and circumstances in
8 evidence indicating state of mind. An improper motive, if it exists, is seldom directly
  admitted and may or may not be inferred from the existence of other facts.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                 13
       Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 14 of 16



1                                         Mixed Motive
2        You have heard evidence that the Defendant’s treatment of Plaintiff may have been
3 motivated   by a desire to discriminate against her, and also by other lawful reasons. If you
  find that discrimination was a motivating factor in the Defendant’s employment actions and
4 decisions, as determined by direct or circumstantial evidence, then Plaintiff is entitled to
  your verdict even if you find that the decision was also motivated by a non-discriminatory
5 reason.
6
          However, if you find that the Defendant was motivated by both discriminatory and
7 non-discriminatory reasons, you must decide whether Plaintiff is entitled to damages.
  Plaintiff is entitled to damages unless the Defendant proves by a preponderance of evidence
8 that it would have treated Plaintiff the same even if discrimination had played no role in the
  Defendant’s employment actions and decisions.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                14
        Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 15 of 16



1                             Retaliation – Statute Involved (Title VII)
2           Plaintiff claims that the Defendant retaliated against her in violation of Title VII. The
3    purpose of Title VII is to protect the rights of individuals to be free from workplace
     discrimination and harassment based on race, color, religion, sex (including pregnancy,
4    gender identity, and sexual orientation), national origin, age (40 or older), disability or
     genetic information. The anti-retaliation protection in Title VII provides that it is unlawful
5    for an employer to retaliate against an individual because she in good faith opposed what
     she believed were discriminatory or retaliatory employment practices or because she has
6
     made a charge, testified, assisted, or participated in any manner in any investigation,
7    proceeding, or hearing governed by Title VII.

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                   15
      Case 4:14-cv-02543-CKJ Document 184 Filed 03/28/19 Page 16 of 16



1                           Retaliation – Statue Involved (FLSA)
2        Plaintiff claims that the Defendant retaliated against her in violation of the Fair
3 Labor Standards Act (FLSA). The anti-retaliation protection in the FLSA provides that it is
  unlawful for an employer to retaliate against an individual because she in good faith
4 opposed what she believed were discriminatory or retaliatory employment practices or
  because she has made a charge, testified, assisted, or participated in any manner in any
5 investigation, proceeding, or hearing governed by the FLSA.
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                              16
